Hooker, J.
The defendant, a young woman, married Johnson McKelvey some years ago. At that time he was possessed of considerable property, and was quite old, and at his request she deeded to him her dower interest in 40 acres of land. Subsequently she filed a bill for divorce and alimony, and prayed that he might be required to deed to her the premises mentioned. Arrangements were made whereby she agreed to accept a deed of said parcel and $35 in cash in lieu of all interest in his estate. It took the form of a stipulation, and, although dower was not specifically mentioned, it provided that such payment and conveyance-should be in full for all expenses and alimony against him. The defendant’s testimony shows that she understood that it was in full settlement of all claims upon him. That also appears from the testimony of other witnesses. She afterwardsbrought ejectment to recover dower in the lands of Mc-Kelvey, and this bill is filed to restrain /such suit. The circuit judge granted the prayer of the bill, and an examination of the testimony satisfies us of the propriety of his decree. The case is within the rule of Owen v. Yale, 75 Mich. 256, and Adams v. Storey, 135 Ill. 448 (25 Am. St. Rep. 392).
The decree is affirmed, with costs of both courts.
The other Justices concurred.